Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Chad Pahnke 03/22/2021. The application has been amended as follows:

1.	(Currently Amended) A welding-type power supply, comprising:
a switched mode power supply, including a transformer configured to transform an input voltage to a welding-type voltage;
switches configured to control a voltage applied to the primary winding of the transformer;
a current detector configured to measure a current through the primary winding; 
a flux accumulator configured to determine a net flux in the transformer based on a number of volt-seconds applied to the primary winding of the transformer; and 
a controller configured to: 
control duty cycles of the switches based on the net flux; 
receive a signal representative of the current through the primary winding measured by the current detector; and
set a value of the net flux to a predetermined net flux value in response to the current through the primary winding satisfying a current threshold, wherein the current threshold is at least one of a positive threshold current or a negative threshold current.

2. (Currently Amended) The welding-type power supply as defined in claim 1, wherein the current threshold is [[a]] the positive threshold current.

5. (Currently Amended) A welding-type power supply, comprising: 
a switched mode power supply, including a transformer configured to transform an input voltage to a welding-type voltage;
switches configured to control a voltage applied to the primary winding of the transformer;
a current detector configured to measure a current through the primary winding; 
a flux accumulator configured to determine a net flux in the transformer based on a number of volt-seconds applied to the primary winding of the transformer; and 
a controller configured to: 
control duty cycles of the switches based on the net flux; 
receive a signal representative of the current through the primary winding measured by the current detector;
determine whether the current through the primary winding satisfies a current threshold, the current threshold comprising at least one of a positive threshold current or a negative threshold current; and
set a value of the net flux in response to the current through the primary winding satisfying the current threshold, wherein the controller is configured to at least one of set the value of the net flux to a positive flux saturation value of the transformer in response to the current through the primary winding satisfying the positive threshold current or set the value of the net flux to a negative flux saturation value of the transformer in response to the current through the primary winding satisfying the negative threshold current.

11. (Currently Amended) A method to control a welding-type power supply, comprising:
transforming an input voltage to a welding-type voltage via a transformer having a primary winding and a secondary winding;
controlling switches to control a voltage applied to the primary winding of the transformer;
determining a net flux in a primary winding of a transformer of a switched mode power supply based on a number of volt-seconds applied to the primary winding of the transformer; 
measuring a current through the primary winding using a current detector; and
in response to the current through the primary winding measured by the current detector satisfying a current threshold, setting a value of the net flux to indicate magnetic saturation of the transformer, wherein the current threshold is at least one of a positive threshold current or a negative threshold current.

12. (Currently Amended) The method as defined in claim 11, further comprising comparing the current to [[a]] the positive threshold current corresponding to a positive saturation flux in the transformer.

14. (Currently Amended) The method as defined in claim 11, further comprising comparing the current to [[a]] the negative threshold current corresponding to a negative saturation flux in the transformer.

	




The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1-20 is indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention as cited in the independent claims 1, 5 and 11.
The independent claim 11 contains allowable subject matter, such that claims 11-20 are rejoined.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        03/31/2021